These cases — or this case — there being suits filed against appellant by each appellee named — but which were tried jointly, as one case — grew out of the same occurrence giving rise to the suit of Arnold Fulmer against Eddie Grimes, the decision on appeal in which is found reported in 235 Ala. 645, 180 So. page 321.
What was said by our Supreme Court — to which the appeal was transferred under Code 1923 Sec. 7326 — in the Grimes v. Fulmer case, supra, will serve and suffice for a disposition of the appeal(s) here.
Upon that authority the judgment(s) here appealed from will stand affirmed.
Affirmed. *Page 631